     Case 1:20-cv-00127-NONE-HBK Document 21 Filed 06/14/21 Page 1 of 10


 1

 2

 3

 4

 5

 6                                      UNITED STATES DISTRICT COURT

 7                           FOR THE EASTERN DISTRICT OF CALIFORNIA

 8

 9        JOSE TRUJILLO,                                  Case No. 1:20-cv-00127-NONE-HBK
10                         Plaintiff,                     FINDINGS AND RECOMMENDATIONS
                                                          THAT PLAINTIFF’S MOTION FOR
11              v.                                        DEFAULT JUDGMENT BE GRANTED1
12        YASIR ALHUMIDI, et al.,                         OBJECTIONS DUE IN FOURTEEN DAYS
13                         Defendants.                    (Doc. No. 17)
14

15

16

17             This matter was reassigned to the undersigned. (Doc. No. 20). Pending before the court
18    is plaintiff’s motion for default judgment filed July 27, 2020. (Doc. No. 27). Defendants have
19    not answered or responded to the complaint, nor have they filed any opposition or taken any
20    actions in this case. For the reasons set forth below, the undersigned recommends that plaintiff’s
21    motion for default judgment be granted.
22                                             I. BACKGROUND
23             On January 23, 2020, plaintiff Jose Trujillo filed a complaint against defendants Yasir
24    Alhumidi d/b/a J Street Mini Mart, Juan Carlos d/b/a Jalisco’s Tacos, Madram M. Shuaibi, and
25    Nasser S. Shuaibi (collectively referred to as “Defendants”), pursuant to Title III of the
26    Americans with Disabilities Act (“ADA”), 42 U.S.C. §§ 12101 et seq; the California Unruh Act,
27
      1
       This matter was referred to the undersigned pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302
28    (E.D. Cal. 2019).
     Case 1:20-cv-00127-NONE-HBK Document 21 Filed 06/14/21 Page 2 of 10


 1    California Civil Code § 51 et seq.; and California Health & Safety Code §§ 19955, 19959. (Doc.

 2    No. 1). Plaintiff seeks an award of statutory damages, costs of suit, attorney’s fees, litigation

 3    expenses, and injunctive or preventative relief. (Id. at 8-9).

 4            As stated in the complaint, plaintiff is a person with physical disabilities and is

 5    “substantially limited in his ability to walk,” which requires his use of a wheelchair or cane for

 6    mobility. (Id.). Defendants are the alleged owners or operators of J Street Mini Mart and the

 7    Jalisco’s Taco’s located at 1510 N. J Street, Tulare, CA. (Id. at 2). On November 17, 2019,

 8    plaintiff visited J Street Mini Mart and the Jalisco’s Taco’s, but “barriers” prevented him from

 9    accessing their “goods, services, privileges and accommodations.” (Id. at 2-3). Specifically, the

10    parking space designated for accessible parking was impeded due to faded markings, and missing

11    signage, resulting a vehicle obstructing plaintiff’s ability to unload his vehicle. (Id at 3). The

12    pavement routing to both businesses is uneven and cracked, making it difficult for his wheelchair

13    to traverse. (Id.). No accessible tables were available, only picnic-like tables without sufficient

14    clearance for plaintiff’s wheelchair. (Id). Plaintiff was deterred from visiting both businesses but

15    will return once the barriers are removed. (Id. at 4).

16           All defendants were served with plaintiff’s complaint on February 6, 2020. (Docs. No. 5-

17    8). When none of the defendants timely appeared or answered, plaintiff requested the Clerk of

18    Court enter default against them. (Docs. No. 9, 11). The Clerk of Court entered default against

19    each defendant. (Docs. No. 10, 12-14). On July 15, 2020, plaintiff moved for default judgment

20    against all defendants. (Doc. No. 17).
21                                               II. ANALYSIS

22               A. Legal Standard

23           Federal Rule of Civil Procedure 55(b)(2) allows the court to enter judgment against a

24    party following the clerk of court’s entry of default under 55(a). The court cannot enter default

25    judgment if the defendants were not properly served. Mason v. Genisco Tech. Corp., 960 F.2d

26    849, 851 (9th Cir. 1992). If the court determines service was proper, the court is bound by to
27    undertake an analysis applying the “Eitel” factors enumerated in Eitel v. McCool, 782 F.2d 1470,

28    1471-72 (9th Cir. 1986) before entering a default judgment. Specifically, the court considers the
                                                         2
     Case 1:20-cv-00127-NONE-HBK Document 21 Filed 06/14/21 Page 3 of 10


 1    following factors: (1) the potential prejudice to the plaintiff, (2) the underlying claim’s merits and

 2    sufficiency, (3) the amount of money at stake, (4) the possibility of a factual dispute, (5) whether

 3    the default resulted from excusable neglect, and (6) the court’s overriding preference to issue

 4    decisions on the merits. (Id).

 5           After the clerk enters a default, the court shall accept “as true all factual allegations in the

 6    complaint, except those as to the amount of damages.” Yoon Chul Yoo v. Arnold, 615 F. App’x.

 7    868, 870 (9th Cir. 2015); Fed. R. Civ. P. 8(b)(6). Allegations about “the amount of damages must

 8    be proven.” Strojnik v. JW World Enterprises, Inc. Best W. Bakersfield N., 2021 WL 22137, at *1

 9    (E.D. Cal. Jan. 4, 2021). The court also does not accept facts that are not well pled or statements

10    that constitute conclusions of law. Wecosign, Inc. v. IFG Holdings, Inc., 845 F. Supp. 2d 1072,

11    1078 (C.D. Cal. 2012). Ultimately, the decision of whether to grant a default judgment lies

12    within the discretion of the court. Aldabe v. Aldabe, 616 F.2d 1089, 1092 (9th Cir. 1980).

13           B.      The Eitel Factors

14                1. Defendants Were Properly Served with Process

15           Defendants were properly served, and the clerk of court rightfully entered defaults against

16    defendants. (Docs. No. 10, 12-14). Service is effectuated under Federal Rule of Civil Procedure

17    4(e) by “following state law for serving a summons . . . in the state where the district court is

18    located or where service is made,” or by “delivering a copy of [the summons and complaint] to an

19    agent authorized by appointment or by law to receive service of process.” California law permits

20    service of the summons and complaint by personal service or by leaving them with a “competent
21    member of the household or a person apparently in charge of his or her office [or] place of

22    business,” among other methods. Cal. Code Civ. P. § 415.10-20. All methods require that the

23    service be handled by an individual who is not a party to the action. (Id.).

24           The record reflects a registered process server personally served defendant Nasser S.

25    Shuaibi on February 6, 2020 (Doc. No. 5); served a man apparently in charge of Jalisco’s Tacos

26    on February 6, 2020 (Doc. No. 6); served a co-occupant of Madram M. Shuaibi’s home on
27    February 6, 2020 (Doc. No. 7); and served a person in charge of the office at J Street Mini Mart

28    on February 6, 2020 (Doc. No. 8). Because those methods of service comply with California law
                                                          3
     Case 1:20-cv-00127-NONE-HBK Document 21 Filed 06/14/21 Page 4 of 10


 1    and because proof of service was filed, the court finds all defendants were properly served

 2    consistent with Fed. R. Civ. P. 4.

 3                2. Application of the Six Eitel Factors

 4                    a. Potential Prejudice to Plaintiff

 5             The court first considers whether plaintiff will suffer prejudice if a default judgment is not

 6    entered. When a defendant neglects to respond to a complaint, a plaintiff lacks means to recover

 7    beyond a default judgment. True Religion Apparel, Inc. v. Jet 2A, 2009 WL 10671791, at *3

 8    (C.D. Cal. Feb. 11, 2009). Here, plaintiff claims he wishes to patronize the defendants’

 9    establishments and will continue to suffer discrimination due to his disability without recourse

10    against the defendants. The “[p]otential prejudice to the plaintiff militates in favor of granting

11    default judgment.” Solis v. Orland Sand & Gravel Corp., 2013 WL 85403, at *3 (E.D. Cal. Jan.

12    8, 2013). The first Eitel factor therefore weighs in favor of default judgment.

13                    b. The Underlying Claim’s Merits and Sufficiency

14             The court next weighs the merits and sufficiency of plaintiff’s complaint. Default

15    judgment will only be granted if plaintiff’s complaint states a claim that supports the desired

16    relief. Wells Fargo Equip. Fin., Inc. v. Virk Sys., Inc., 2021 WL 347408, at *2 (E.D. Cal. Feb. 2,

17    2021).

18             Plaintiff’s complaint alleges defendants violated Title III of the ADA, which provides that

19    in public places of accommodation “[n]o individual shall be discriminated against on the basis of

20    disability.” 42 U.S.C. § 12182(a). To prevail on a Title III ADA claim, plaintiff “must establish
21    that: (1) he is disabled within the meaning of the ADA; (2) [defendants] are a private entity that

22    owns, leases, or operates a place of public accommodation; and (3) [defendants] discriminated

23    against him by denying him public accommodations because of his disability.” Lopez v. Catalina

24    Channel Express, Inc., 974 F.3d 1030, 1033 (9th Cir. 2020).

25             The ADA defines disability as “[a] physical or mental impairment that substantially limits

26    one or more major life activities ... [,] a record of such an impairment [,] or being regarded as
27    having such an impairment.” 42 U.S.C. § 12102(1). Major life activities as defined by the ADA

28    include walking and standing. Id., § 12102(2). Plaintiff represents he is “physically disabled”
                                                            4
     Case 1:20-cv-00127-NONE-HBK Document 21 Filed 06/14/21 Page 5 of 10


 1    and requires the use of a wheelchair or cane for mobility. (Doc. No. 1 at 2). Accepting the

 2    allegation as true, plaintiff is deemed to have physical impairment that substantially limits the

 3    major activity of walking and standing and therefore is disabled within the meaning of the ADA.

 4            Plaintiff states he arrived at the parking lot for J Street Mini Mart and Jalisco’s Tacos on

 5    November 17, 2019 with the intention of patronizing both businesses. (Id.). However, plaintiff

 6    was unable to exit the vehicle because a car was parked immediately adjacent to the poorly

 7    marked handicapped parking. (Id. at 3). Even if he had been able to exit, plaintiff observed the

 8    ramps accessing both businesses were uneven and cracked and thus not suitable for wheelchair

 9    usage. (Id.). Further, the only visible seating options were picnic tables which do not

10    accommodate plaintiff’s wheelchair. (Id.). Plaintiff claims he would like to visit J Street Mini

11    Mart and Jalisco’s Tacos but is deterred from doing so because of the barriers impeding his

12    access. (Id. at 4).

13            Plaintiff claims he is disabled under the ADA and his depiction of J Street Mini Mart and

14    Jalisco’s Tacos is one of public accommodation. Despite being a place of public accommodation,

15    plaintiff was unable to access their services due to architectural barriers. Such barriers to access

16    are “discrimination” under the ADA. 42 U.S.C. § 12182(b)(2)(A)(iv). Because these facts are

17    taken as true following defendants’ entry of default, plaintiff has stated a prima facie Title III

18    discrimination claim.

19            Plaintiff’s complaint is similarly sufficient under the other statutes also cited in his

20    complaint. Under California’s Unruh Civil Rights Act, “disabled” people are “entitled to the full
21    and equal accommodations, advantages, facilities, privileges, or services in all business

22    establishments of every kind whatsoever.” Cal Civ. Code, § 51(b). California Health and Safety

23    Code § 19955 mandates that all public accommodations constructed in California comply with

24    the requirements of California Government Code § 4450, which states that all “sidewalks, curbs,

25    and related facilities … shall be accessible to and usable by persons with disabilities.” Cal. Gov.

26    Code, § 4450(a). California Health and Safety Code § 19959 requires non-exempt public
27    accommodations constructed prior to July 1, 1970 that are later altered or structurally repaired to

28    comply with the California Health and Safety Code. Plaintiff’s complaint alleges he was denied
                                                          5
     Case 1:20-cv-00127-NONE-HBK Document 21 Filed 06/14/21 Page 6 of 10


 1    equal accommodation to defendants’ businesses despite California law requiring they be

 2    accessible to him. Plaintiff has therefore adequately stated a claim under these laws.

 3            Although plaintiff’s complaint is largely boilerplate, he has sufficiently pled his claims

 4    and demonstrated that they have merit. Trujillo v. GH Food Mart, Inc., 2020 WL 4697139, at *4

 5    (E.D. Cal. Aug. 13, 2020). As such, the second Eitel factor weighs in favor of default judgment.

 6                   c. The Amount of Money at Stake

 7           Plaintiff seeks a default judgment of $4,000.00 plus $3,779.65 in attorney’s fees and costs.

 8    Default judgment is “is disfavored where large amounts of money are involved.” Christofferson

 9    v. All Pure Pool Serv. of Cent. California, Inc., 2020 WL 3249323, at *19 (E.D. Cal. June 16,

10    2020), report and recommendation adopted sub nom. Christofferson, v. All Pure Pool Serv. of

11    Cent. California, Inc, WL 3819413 (E.D. Cal. July 8, 2020). This court determined last year that

12    an amount resembling plaintiff’s request was “relatively small” and found the sum weighed in

13    favor of granting default. Johnson v. Shree Rang, LLC, 2020 WL 5202068, at *3 (E.D. Cal. Sept.

14    1, 2020), report and recommendation adopted, 2020 WL 5891675 (E.D. Cal. Oct. 5, 2020).

15    Given the rather modest sum sought, the court finds the third factor weighs in favor of default

16    judgment.

17                   d. The Possibility of a Factual Dispute

18           The Clerk of Court’s entry of default requires the court to accept plaintiff’s well-pled

19    factual allegations as true. Despite being properly served, defendants have failed to appear,

20    answer, or otherwise respond. Thus, the only facts before the court are those presented by
21    plaintiff in the complaint, which are well-pled and must be accepted as true. There is accordingly

22    no factual dispute. United Specialty Insurance Co. v. Saleh, 2016 WL 4434479, at *2 (E.D. Cal.

23    Aug. 22, 2016). Thus, the fourth Eitel factor does not preclude entry of a default judgment.

24                   e. Whether the Default Resulted from Excusable Neglect

25           All four defendants were properly served yet none have appeared in the year since service

26    was effectuated. When service is proper it suggests there was not excusable neglect. USA Truck,
27    Inc. v. Jugan Express Inc., 2020 WL 2128387, at *2 (E.D. Cal. May 5, 2020), report and

28    recommendation adopted, 2020 WL 3451580 (E.D. Cal. June 24, 2020). The court therefore
                                                        6
     Case 1:20-cv-00127-NONE-HBK Document 21 Filed 06/14/21 Page 7 of 10


 1    finds this fifth Eitel factor weighs in favor of default judgment.

 2                     f. The Court’s Overriding Preference to Issue Decisions on the Merits

 3           Eitel emphasizes that “[c]ases should be decided upon their merits whenever reasonably

 4    possible.” 782 F.2d at 1472. Here, with no appearance from defendants, there is no reasonable

 5    possibility of deciding this matter on the merits. Because this sixth and each of the above Eitel

 6    factors overwhelmingly weigh in favor default judgment, the court recommends default judgment

 7    be entered.

 8                  3. Terms of the Judgment and Proof of Damages

 9                        a. Injunctive Relief

10       In addition to monetary damages, plaintiff seeks injunctive relief requiring defendants to

11    make several changes and alterations to their businesses. (Doc. No. 17-1 at 6–7). For Title III

12    ADA violations “only injunctive relief is available.” Wander v. Kaus, 304 F.3d 856, 858 (9th Cir.

13    2002). Injunctive relief “may be granted when architectural barriers at defendant's establishment

14    violate the ADA.” Kraus v. Rattu, 2020 WL 526105, at *5 (E.D. Cal. Feb. 3, 2020), report and

15    recommendation adopted, 2020 WL 1274269 (E.D. Cal. Mar. 17, 2020). Here, the court

16    recommends default judgment in favor of plaintiff because defendants’ businesses contain

17    barriers in violation of the ADA. The court accordingly recommends injunctive relief whereby

18    defendants are required to remove those barriers and provide accessible parking, sidewalk access

19    and seating within the requirements of the ADA.

20                        b. Statutory Damages
21       California’s Unruh Act provides “that a plaintiff subjected to discrimination is entitled to

22    recover $4,000 for each occasion on which the plaintiff was denied equal access.” Pomponio v.

23    Budwal, 2020 WL 3497007, at *6 (E.D. Cal. June 29, 2020), report and recommendation adopted,

24    WL 5764376 (E.D. Cal. Sept. 28, 2020); Cal. Civ. Code § 52(a). Here, the court recommends

25    granting plaintiff default judgment on his Unruh Act claim. Plaintiff is thus entitled to an award

26    of $4,000 in statutory damages.
27                        c. Attorney’s Fees and Costs of Litigation

28       Both the ADA and the California Health and Safety Code permit the recovery of attorney’s
                                                         7
     Case 1:20-cv-00127-NONE-HBK Document 21 Filed 06/14/21 Page 8 of 10


 1    fees and costs upon receiving injunctive relief. 42 U.S.C. § 12205; California Civil Code § 54.3;

 2    Pomponio, 2020 WL 3497007 at *6. Attorney’s fee awards are calculated using the lodestar

 3    method, which multiplies the numbers of hours reasonably spent on the matter with a reasonable

 4    hourly rate. Vogel v. Harbor Plaza Ctr., LLC, 893 F.3d 1152, 1160 (9th Cir. 2018). When

 5    “calculating a fee applicant's lodestar, a court has discretion to exclude hours that were not

 6    reasonably expended by counsel. McDonald v. Navy Exch. Serv. Command, 691 F. App'x 448,

 7    449 (9th Cir. 2017) (internal quotations omitted).

 8       Plaintiff’s counsel seeks an award of $2,720.50 for total billable time spent by the Moore Law

 9    Firm, plus $1,059.15 for costs and litigation expenses. (Doc. No. 17-1 at 6-9.) The billable time

10    encompasses (1) $1,950.00 for 6.5 hours worked by attorney Tanya E. Moore at an hourly rate of

11    $300; (2) $333.50 for 2.9 hours worked by paralegal Whitney Law at an hourly of $115; and (3)

12    $437.00 for 3.8 hours worked by paralegal Isaac Medrano at an hourly rate of $115. (Doc. No.

13    17-1 at 8-9).

14                    i. Billable Time

15           Plaintiff’s counsel provided the court with the time entries detailing the firm’s efforts in

16    this matter. (Doc. No. 17-3 at 2-4). Those entries do not indicate time was unreasonably

17    expended. Further, this court held in July 2020 that a paralegal hourly rate of $115 was

18    reasonable. Cortez v. Vieira Custom Chopping, Inc., 2020 WL 4369101, at *8 (E.D. Cal. July 30,

19    2020). This court additionally held in April 2020 that a $300 hourly rate was reasonable where

20    the lead attorney has considerable experience in ADA matters. Johnson v. Ballew, 2020 WL
21    1923173, at *3 (E.D. Cal. Apr. 21, 2020). Moore has been an attorney over twenty years, with

22    the last ten focusing on “disability access litigation.” (Doc. No. 17-2 at 2). Because both the time

23    spent and rate requested are reasonable, the court recommends plaintiff’s counsel be awarded

24    $2,720.50 in attorney’s fees.

25                    ii. Litigation Expenses and Costs

26           Plaintiff moves to recover litigation expenses and costs of $1,059.15. (Doc. No. 17-3 at
27    21–27). Plaintiff has attached receipts for the court filing fee, a pre-filing investigation and

28    process server fees, which are recoverable under the ADA. Trujillo v. La Valley Foods, Inc.,
                                                           8
     Case 1:20-cv-00127-NONE-HBK Document 21 Filed 06/14/21 Page 9 of 10


 1    2017 WL 2992453, at *7 (E.D. Cal. July 14, 2017); Moralez v. 76 Orinda, 830 F. App'x 209, 210

 2    (9th Cir. 2020); 42 U.S.C. § 12205. The receipts include: (1) invoice dated February 10, 2020 for

 3    $70.00 by One Legal Process for service on Jalisco’s Tacos (Doc. No. 17-3 at 6); (2) invoice

 4    dated February 10, 2020 for $110.00 charged by One Legal Process for the service on Madram

 5    M. Shuaibi (Doc. No. 17-3 at 7); (3) invoice dated February 10, 2020 for $120.00 by One Legal

 6    Process for service on Nasser S. Shuaibi (Doc. No. 17-3 at 8); (4) receipt dated January 23, 2020

 7    for $400.00 for this court’s filing fees (Doc. No. 17-3 at 10); and (5) invoice dated February 11,

 8    2020 for $209.15 by Robert Ferris Investigations, LLC for “ADA pre-filing” investigation into

 9    “the subject facility to observe and document the existence of the conditions Plaintiff complained

10    about.” (Doc. No. 17-2 at 3; Doc. No. 17-3 at 12). These receipts total $909.15, not the

11    requested $1,059.15. The court accordingly recommends that plaintiff be awarded the sum of

12    $909.15 for litigation expenses and costs.

13            Below are the total fees the court recommends awarding plaintiff’s counsel:

14

15               Professional                 Hourly Rate Hours         Total
16               Ms. Tanya E. Moore           $300            6.5       $1,950.00
17               Ms. Whitney Law              $115            2.9       $333.50
18               Mr. Isaac Medrano            $115            3.8       $437.00
19                                                                      $909.15 (litigation
20                                                                      expenses and costs)
21                                                            Total     $3,629.65
22

23            Accordingly, it is ORDERED:
24            Plaintiff must mail a copy of these findings and recommendations to defendants at their
25    last known address and file with the court proof of service within fourteen (14) business days of
26    the date of this order.
27            It is further RECOMMENDED:
28
                                                        9
     Case 1:20-cv-00127-NONE-HBK Document 21 Filed 06/14/21 Page 10 of 10


 1             Plaintiff’s motion for default judgment (Doc. No. 17) should be GRANTED as follows;

 2             Judgment be entered in plaintiff’s favor and against defendants;

 3             Plaintiff be awarded statutory damages in the amount of $4,000;

 4             Plaintiff be awarded attorney’s fees, litigation expenses and costs in the amount of

 5    $3,629.65.

 6             Defendants rectify all architectural barriers on their property so that it provides accessible

 7    parking, sidewalk access and seating within the requirements of the ADA; and

 8             This case be closed.

 9                                            NOTICE TO PARTIES

10             These findings and recommendations will be submitted to the United States district judge

11    assigned to the case, pursuant to the provisions of Title 28 U.S.C. § 636(b)(1). Within fourteen

12    (14) days after being served with these findings and recommendations, a party may file written

13    objections with the Court. The document should be captioned “Objections to Magistrate Judge’s

14    Findings and Recommendations.” Parties are advised that failure to file objections within the

15    specified time may result in the waiver of rights on appeal. Wilkerson v. Wheeler, 772 F.3d 834,

16    838-39 (9th Cir. 2014) (citing Baxter v. Sullivan, 923 F.2d 1391, 1394 (9th Cir. 1991)).

17
      IT IS SO ORDERED.
18

19
      Dated:       June 11, 2021
20                                                         HELENA M. BARCH-KUCHTA
                                                           UNITED STATES MAGISTRATE JUDGE
21

22

23

24

25

26
27

28
                                                          10
